i          i        i                                                                     i       i       i




                                  MEMORANDUM OPINION


                                          No. 04-09-00236-CV

                                 IN RE Juan Roberto RODRIGUEZ

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: May 20, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 23, 2009, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,

relator’s petition for writ of mandamus is denied. See TEX . R. APP . P. 52.8(a).



                                                          PER CURIAM




          … This proceeding arises out of Cause No. 2008-CI-12331, styled Juan Roberto Rodriguez v. The 227th
           1

District Court of Bexar County Texas, pending in the 57th Judicial District Court, Bexar County, Texas.